Although I dissented in the original appeal, I concur in the judgment and entry which deny delayed reconsideration. The issue raised here, suppression of the package of cocaine, was considered on its merits by this court in the appeal. It was discussed by the majority opinion, and gave rise to my dissenting opinion.
While I do not abandon my original position that the search exceeded the bounds of the warrant, I believe the Murnahan case is only for cases where an issue which should have been raised on appeal was not. This is not that kind of case, and so I concur in the denial of the application for delayed reconsideration.